Order entered May 14, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00493-CV

                      IN THE INTEREST OF J.R.W., ET AL., CHILDREN

                        On Appeal from the 330th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 13-09740-Y

                                             ORDER
           Pursuant to Texas Rule of Appellate Procedure 34.5(c), we ORDER Dallas County

District Clerk Felicia Pitre to file, no later than May 19, 2015, a supplemental clerk’s record

containing either (1) a copy of the trial court’s order on Father’s April 15, 2015 “motion to

withdraw trial counsel and substitute appellate counsel in a termination appeal;” or (2) written

verification that no such order exists. See TEX. R. APP. P. 34.5(c).

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.




                                                        /s/   CRAIG STODDART
                                                              JUSTICE